                        Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 1 of 13



                                              EXHIBIT B



                                            Mechanic’s Lien




35761174.2 08/16/2019
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 2 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 3 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 4 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 5 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 6 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 7 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 8 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 9 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 10 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 11 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 12 of 13
Case 19-50295-KBO   Doc 1-2   Filed 08/16/19   Page 13 of 13
